 YALE RUBBER MFG. CO.Yale Rubber Manufacturing CompanyandInterna-tionalUnion,United Automobile,Aerospace andAgriculturalImplementWorkers of America(UAW). Case 7-CA-8459September 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn July 28, 1971, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Yale RubberManufacturing Company, Sandusky, Michigan, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder, as so modified:1.Substitute the following for paragraph 1(b) ofthe recommended Order:(b)Announcing, granting, or committing itself towage increases or other employee benefits at timeschosen by Respondent for the purpose of dissuadingitsemployees from joining, aiding, or assisting theUAW, or of dissuading them from designating theUAW as their representative for the purposes ofcollective bargaining, except that nothing containedherein shall be construed as requiring the Respondentto revoke any wage increases or other employee141benefits previously announced, committed, or grant-ed.2.Substitute the attached notice for the TrialExaminer's notice.IThe General Counsel excepts to the Trial Examiner's failure toprovide in Section l(b) of his recommended Order that nothing containedtherein should be construed as requiring the Respondent to revoke anywage increases or other employee benefits previously announced,committed,orgrantedWe find ment in the exception and shallappropriately modify the recommended Order and noticeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to close our plant orterminate our operations if you decide to bargaincollectively, or if you designate the UAW for thatpurpose,or if you engage in organizationalactivities.WE WILL NOT announce or grant wage increasesor other employee benefits at times chosen for thepurpose of dissuading you from joining, aiding, orassisting theUAW, or from designating thatorganization as your representative for the pur-pose of collective bargaining, except that nothingcontained herein shall be construed as requiring usto revoke any wage increases or other employeebenefitspreviously announced, committed, orgranted.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourright to self-organization, to form, join, or assisttheUAW or any other labor organization, tobargain collectively through representatives ofyour own choosing, or to engage in concertedactivities for the purposes of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except insofar asthese rights might be affected by a contract with alabor organization, if validly made in conformitywith Section 8(a)(3) of the National LaborRelations Act, as amended.YALE RUBBERMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.193 NLRB No. 24 142DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan48226,Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a charge filed byInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW) ("theUAW" and, at times "the Union") on February 5, 1971,and served that day upon Yale Rubber ManufacturingCompany ("Respondent" and, at times, "the Company"),theGeneral Counsel of the National Labor RelationsBoard ("the Board"), through the Regional Director forRegion 7, on March 19, 1971, issued a complaint and noticeof hearing which was duly served upon Respondent.Respondent filed its answer in which it denied allallegations of unfair labor practices. A hearing on theComplaint was held before me at Sandusky, Michigan, onMay 4 and 5, 1971, at which the General Counsel andRespondent were represented by their respective counsel.Respondent has submitted a brief.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, Yale Rubber Manufacturing Company, is aMichigan corporation having an office and place ofbusiness in the City of Sandusky, State of Michigan, whereit is engaged in the manufacture, sale, and distribution ofmolded and extruded rubber goods and related products.In the course of its operations at the Sandusky plantRespondent annually purchases and causes to be transport-ed from points outside the State of Michigan directly tosaid plant materials valued in excess of $50,000, andannually sells and ships from said plant directly to itscustomers located outside the State of Michigan productsvalued in excess of $50,000. I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the National Labor RelationsAct, as amended ("the Act").II.THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe complaint was based entirely upon Respondent'sissuance of a bulletin to the employees on the evening ofJanuary 14, 1971. The issues litigated were: (a) whetherRespondent threatened in the bulletin that it would close itsplant and terminate its operations if the employees joinedor assisted the Union, or if a majority designated it as theirbargaining representative and (b) whether the wageincrease therein announced was violative of the Actbecause it had been timed to dissuade the employees fromjoining or assisting the Union and from designating it astheir bargaining representative. An important evidentiaryissuewas whether Respondent had knowledge of theUnion's organizational effort at the time it issued thebulletin.A.BackgroundRespondent, with close to 500 employees, was the largestemployer in Sandusky, Michigan, population 2,400. Verylittleotherwork was available in Sandusky.WhileRespondent had some other business, its most importantbusinesswas making rubber parts for the automotiveindustry, primarily General Motors, Ford, and Chrysler. Itsfamily.Many of Respondent's employees also engaged infarming and many were related to each other and had beeninRespondent's employ fora long time;the supervisorswere people who had been promoted from the ranks. Atone time the employees were represented by UnitedRubber Workers, but they had not been organized since1949, when the last contract with that labor organizationexpired. In the interval, however, various labor organiza-tions attempted, withoutsuccess, to organize the employeesand there were one or more organizational campaigns eachyear.Respondent had a profit-sharing plan pursuant to whichthe employees received, in addition to their weekly wages, acheck each month based on the number of straight-timehours they had worked during the previous month. Theamount of the profit-sharing checks was announced in amonthly bulletin which Respondent posted in the plant.The profit-sharing bulletins were normally issued on orafter the 20th day of the month following the monthcovered and occasionally additional bulletins were issuedand posted. iRespondent used the bulletins as a kind of housenewspaper. It contained personal and community notes, aswell as announcements of holidays, job openings, wageincreases, fringe benefits, and social affairs. Each startedout with selected data, stated to the penny, on profit-sharing, namely, grosssales,returns and allowances, netsales, "profit to share," number of man hours allocable toprofit-sharing, number of hours per employee, cents perhour "profit to share," and the amount of a profit-sharingcheck for that month. The bulletins frequently includedexhortations to avoid carelessness, and to reduce absentee-ism and waste of materials or work time.iOf the 13 profit-sharing announcements predating the one incontained Christmas greetings and apparent references to a plant party oncontroversy which are in evidence, 12 were issued between the 20th andChristmas Eve The August 16, 1967, bulletin did not contain a profit-28th days of their respective months The 13th, dated December 18, 1969,sharing report YALE RUBBER MFG. CO.143An importantelement inthe bulletins was industrial andeconomic news. The employees were informed of newmachinery installed or planned by Respondent, newmachinery installed by competitors, and of troublesRespondent had getting adequate prices from GeneralMotors, Ford, and Chrysler Bulletins stated the dollar costof wage or fringe benefit increases announced, using theoccasion to warn the employees that the added costs had tobe made up by greater efficiency. Almost every bulletin inevidence contained a reference to plant closings elsewhereor an allusion to whether Respondent would continue inbusiness.The following language appeared in bulletinspredating the one in controversy:December 20, 1967: . . . belief that the plant cancontinue in business indefinitely ... .May 22, 1968: . . . conditions that would notencourage the Company to continue .. . .August 16, 1968: If the plant stops making a profit it hasto close . . . you can be sure it will not stay operatingand provide jobs. The Company wants to stay inbusiness ... .March 28, 1969:.as long as you and thetownspeople want the plant to continue operating inSandusky.May 26, 1969: . . . our chance to stay in business hereJuly 24, 1969: South Haven Rubber . . . is announcedfor sale.October 27, 1969: "... some Michigan plants will notsurvive."We intend to survive in Michigan and aremaking plans accordingly . .. .December 18, 1969: . . . our ability to pay and stillkeepjobs for you . . . .March 20, 1970: . . . deserve to stayin business ... .Ifwe fail to do any one of these we will be out ofbusinessanyway . . .April 24, 1970: . . . After 70 years .. Dryden(oncewith 2,000 people making molded rubber inChicago)is closing ... .May 21, 1970: Working together we will survive betterthan a lot of factories.June 26, 1970: . . . they will not keep the doors openvery long on this basis.October 27, 1970: Klieston Rubber of New York,Huron Rubber of Port Huron and Brown Rubber ofIndiana went out of business this past month.Directors had approved. The May 22, 1968, bulletinrepeated the announcement for the 1968 and 1969 increasesand, on August 16, 1968, Respondent again announced the1968 increase, which was to go into effect the followingweek. The April 24, 1969, bulletin referred to "the wageincrease due 7-1-69"; and the October and December 1969bulletins referred to the "annual" increase to go into effectJuly 1, 1970, the amount of which was still to bedetermined. On June 26, 1970, Respondent stated: "TheBoard of Directors have authorized a 17d per hour wageincrease effective 7-5-70 and an increase in life insurance to$7500.00 . . . . These increases were based upon ourpromise to the Directors that we would make enoughimprovements and cost savings to keep this package cost of$24,000.00 permonth from destroying the CompanyC.The Leaflet Distribution on January 14On January 14, 1971, Andrew Wilson, an internationalrepresentative of the UAW, accompanied by five otherunion officials, appeared at Respondent's plant at about2:40 p.m., when the first shift was leaving and the secondshift was coming in,2 and distributed UAW literature. Theplant property occupied a complete square block and hadentrances on three of the four streets it faced. Sixdistributors covered all the entrances, and they gave outseveral hundred leaflets. After close to an hour, having beeninformed that no more first-shift employees were inside,they left.D.The January 14 BulletinAt a time admittedly after the time when I have foundthat the distributors had left Rizzardi, Respondent's generalmanager, asked his secretary to stay later than her usualquitting time to type up the bulletin whichis at issue in thiscase. She worked on the bulletin, went out for supper, cameback and finished it, and after Rizzardi hurriedly checked itand signed it, she posted it on the 15 plant bulletin boards.According to Rizzardi the posting, which took about anhour,was completed at about 8:15 or 8:30 p.m. LarryCollins, at whose house the UAW officials made their firstpersonal contact with employees,3 testified that he saw afemale office employee, accompanied by Foreman Glo-gowski, post a copyin hisdepartment at about 9:50 p.m.Neither Glogowski nor Rizzardi's secretary testified. Thebulletin read as follows:B.Respondent'sWage PracticesAt least since 1967, Respondent has granted an across-the-board wage increase each year. Beginning in 1969 theeffective date had been approximately the first payrollperiod in July, which coincided with the time when, to thepreponderant extent, production commenced on thefollowing year's automobile model. When the 1967 increasewas placed into effect, Respondent announced that therewould be 10-cent-per-hour increases in 1968 and 1969contingent, however, upon approval by the Board ofDirectors; the December 1967 bulletin announced that the2The first shift ended and the second shift began at 3 p m3Thismeeting took place on about January 5, 1971 There is noYALE RUBBERMANUFACTURINGCOMPANYSandusky,Michigan 48471January 14, 1971TO ALL PERSONNEL, Sandusky, MichiganLadies and Gentlemen:Sales in December were $1,132,921.00Returns and allowances 28,771.00evidence,or sufficient basis for an inference,thatRespondent learned ofthe meeting before the bulletin was posted 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDNet sales were $1,104,150.00(The week after our December letter Bob Chard'screw really cleaned house)(Highest in 2 years)Outside auditors will be late. We feel the inventory wasaccurate and we will not wait Profit to share was$4770.00 over 70,126 hours or 7 cents per hour x 176hours or$12.32.To answer recent questions,because of the unrest andto help you plan your future,Russ Henderson haspermitted meto confirm and announce the annual wageincreasefor Julypromisedtwo years ago. At Christmastime a possible Railroad and Chrysler strike, nowunlikely, prevented a commitment.Effectivethis June 27th,1971 there will be a 20[cent] perhour general hourly wage increase.This plus payroll tax and vacation pay will average$500.00 per person per year.It is in totalmorethanthetotal netprofitfrom manufacturing ever made any one yearin thehistory ofthis plant.This is a matter of public record.We feel we will make profits in the next three months.After that we will have to try other means. For example,we have been fighting for a small price increase atChevrolet for five months.At Ford our biggest volumehas had the sameprice foreight years.This is an exampleof why a small suppliercannot pay large companywages.Because we have become less competitive there are now160 less employees here than at our peak Japan andEurope are hurting us muchas is Arkansas, NewHampshire and North Carolina.Last fallRussdirected us to do whatever possible to avoidlayoffs.We did.Frankly, he is now very worried. He hasgranted this wage increase knowing it could wipe outany return on investment here for a long time.If evengreater financial demands are made by any group therewouldn'tbe any escapefromclosing to avoid financialfailure.There must be a profit to stay in business.For those who have not been with us long we point outthefate ofothers.These are the reasons I am pessimisticover our chances to survive in Michigan.Chicago Rawhide-Still on 3 months strike.Monarch Rubber-3 months strike 1970.South Haven Rubber-15 months strike.Capac Rubber-Closed after long strike.Baldwin Rubber-Closed.Swan Rubber-5 months strike.St.ClairRubber-Ask the men who worksthere.B.F. Goodrich,Cadillac, Mich.-Closed.Michigan Prec.Molded-Moved to N. Carolina.Yale Seat Belt Co.-Closed.Yale Wood Works-Closed.Monroe Rubber,Hillsdale-Closed.Dryden Rubber, Chicago-Closed.Sanilac County and some Yale Rubber employees needthis job opportunitySome employees and themajoritystockholders do not necessarily need Yale Rubber.Your help to Yale Rubber has been considerable overthe years.It is needed now for mutual benefit andcontinued job opportunity.Very truly yoursA.RIZZARDIRizzardi explained his hurry to get the bulletin outThursdaynight on the basis of circumstances surroundingtwo items announced in the bulletin,namely,the wageincrease and the profit-sharing report.He testified asfollows: In early December 1970, the Board of Directorshad refrained from approving his recommended 20-cents-per-hour increase pending clarification of a possible strikeatChrysler; they had, however, authorized him and thethreeHendersons,allofwhom were directors, to gettogether and place the increase into effect once they weresatisfied that Chrysler would have no strike. On January 8,he ascertainedthrough hisconnectionsat Chrysler thatthere would be no strike. On January 9, he reported this tothe Hendersons and they agreed that the increase could beannounced. Since he had been disappointed not to havebeen able to announce the increase at Christmas time, hewas anxious to announce it in the January profit-sharingbulletin.As tothis,Rizzardi cited circumstances the effectof which was that if the profit-sharing checks did not getout on Thursday, January 14, it might not be possible to getthem out for several weeks,since the payroll departmentpersonnel, when not working on payroll, would be busyhelping outside auditors with the year-end inventory.Moreover,if the profit-sharing letter, with its announce-ment of the wage increase, did not get out on Thursday, thenight shift, which did not work Friday night, would notknow about it until Sunday night, and would therefore feelneglected.He started to draft the bulletin on Sunday,January 10, and by Tuesday, January 12, had completed itexcept for the final profit-sharing figure. This figure wascontingent upon inventory data, which he did not receiveuntil 4:30 p.m. on January 14. He and Russ Hendersonwere then able to complete the profit-sharing report andshortly after 5 o'clock he gave his handwritten draft of thebulletin to his secretary.E.When Respondent Learned of the LeafletingRizzardi testified that he did not learn of the organiza-tional effort until Saturday, January 16, when he was toldabout it by Halas, a scheduler. Halas testified that hereceived the UAW leaflet when he left work on January 14.According to him, at about 9 o'clock on Saturday morninghe remarked to Rizzardi, with reference to Respondent'sJanuary 14 bulletin, "They really answered your letter in ahurry," and Rizzardi asked, "Who?" He then testified, "Itold him that the United Auto Workers were out passingout literature at the timeand myneighbor was out therepassing it out with the other people." Halas stated thatRizzardi seemed surprised and said,"That'snews to me.That's the first time that I know anything about it."Rizzardi testified that he had gone to Halas' office thatmorning"just to bandy words with him." He testified thatHalas said, "I see they answered your letter pretty fast,"and that when he asked what Halas meant, the latterreplied:"Your raise.The union has a letter out there . . . .There was a handbill last night at quitting time."He stated,further, that he thought that Halas had not mentioned the YALERUBBER MFG.CO.145name of the union. While testifying that he picked up oneof the leaflets from the floor on Saturday, glanced at it andfiled it, and had a copy of the charge filed by the UAW onFebruary 5, he insisted that the first time he realized that itwas "the U.A.W., AFL-CIO" that was involved was onFebruary 12, when he was interviewed by a Board agent.4Rizzardi testified that he did not mention the leaflet to anyother member of management on January 16, explainingthat John, Russell, and David Henderson were not in theoffice that day and that on Saturdays he was usually theonly member of top management in the office.Shortly after issuance of Respondent's January 14bulletin Collins had occasion to receive from Respondent acheck from its insurer covering the disability of Collins'wife, Karen, who was also employed at the plant.5 Collinsand Rizzardi were in agreement as to some details of theincident-that Rizzardi delivered the check, the substanceof their conversation about it, the time of the day, and thatForemanGlogowski had sent Collins to the office.However, Rizzardi testified that the incident occurred onMonday, January 18, and that he told Glogowski to sendCollins to David Henderson; he said that he took over onlybecause the latter had left the plant by the time Collinsappeared. Collins testified that Rizzardi gave him the checkon the day following its date, namely, on January 15, andthat Glogowski told him that it was Rizzardi who wished tospeak to him.The two men also had different recollections of thesubstance of the part of their conversation that did notconcern the check. According to Collins, Rizzardi, afterinstructing him about the check, said that the wage increasegranted was "as far as they could go"; and he also testified:He stated that they could not meet union demands andthat he would appreciate my cooperation and I reallycan't remember exactly what was after that, but wechanged the subject back to my wife's insurance thing.Collins further testified as follows:Q Do you recall as to whether Mr. Rizzardi madeany statement as to what would happen if the union gotin?A.Just that they could not meet the union demandsand that if I didn't like myjob, I don't believe . . . . Hedid say that if I didn't like myjob that I could leave.Collins denied that anything was said about the GeneralMotors settlement, he testified that it was Rizzardi whobrought up the subject of the Union. Rizzardi, afterdescribing the conversation about the check, stated, ". . .and that was the end of my responsibility on that matter."He further testified:Actually it isn't too clear, but I mentioned-well, wetalked about the raise in some way . . . . I said-I thinkIsaid that, "this is going to cost us a lot of money It's agood thing we don't have a General Motors UAWcontract because it would wreck us. We just can't paythat kind of money. It's a helluva settlement." Therewere words to the effect . . . . I don't remember that he4R¢zardi'saffidavit given to the Board agent thatday contained astatement to that effects In some instances the transcript refers to heras Carol6On February 9, D R Hendersonhad signed a return receipt forservice of the charge7The entrymeant that he was to ascertain whether she had returned to[Collins] said anything specifically pertaining to myconversation really. I said, "We're going to need all thehelp that we can get from guys like you, Larry, to try toget their money back."Rizzardi also testified that the General Motors agreementhad been reached the previous November.Rizzardi's claim that he did not learn until February 12that the UAW was involved in the organizing wascontradicted by his admission that he had previouslyglanced at and filed its leaflet, which carried the letters"UAW" in heavy 3/16-inch type, his admission that heknew previously that a charge had been filed,6 and byHalas' testimony that in January Rizzardi had asked whohad been leafleting and Halas told him the UAW.Respondent prided itself on its relatively high degree ofsophistication in the labor relations area and Rizzardiadmitted that Respondent was opposed to having a unionin the plant. I do not credit Rizzardi's testimony that priorto his interview by the Board agent he paid no attention to,and did not know, what organization had distributed theleaflet and filed the charge.Since the uncontradicted evidence shows, and Halashimself recalled, that the distribution took place onThursday, Rizzardi's testimony that Halas told him that thedistribution had taken place "last night at quitting time"contradicted the professed recollection of both men thattheir conversation had taken place on Saturday. Moreover,Halas made no attempt to explain how the Union's leafletwhich he received on Thursday could have impressed himas a quick answer to a Company bulletin which he did notsee until Friday. I do not credit Halas and Rizzardi'stestimony that the latter was surprised when Halas told himabout the leafleting.David Henderson, the official in charge of handlinginsurance checks, corroborated Rizzardi as to the time theinsurance check was delivered to Collins. However, histestimony was clouded by inconsistencies with Rizzardi'stestimony or within itself. He first said that he did not openthe envelope with the check until Monday, but quicklyrevised this to say that he did it on Saturday. He made acalendar entry for Saturday, January 16, reading, "KarenCollinsRTW?" 7 which would seem on its face to be areminderforJanuary 16 made prior to that date, ratherthan a reminder entered on January 16 to do something onsome subsequent date, as testified by Henderson.8 As to hisJanuary 18 entry, "Dentist 3 PM," Henderson said at onetime that he made it "definitely" on January 18, and atanother that he was sure it was made before. Moreover,since he testified that it was only on that day that hepersuaded his wife to let him take her 3 o'clockappointment, and since he had a toothache as a reminder, itisdifficult to see what need there was for the calendarnotation in any event. Finally, David Henderson impro-viseda 3-week vacation for his father as his initialexplanation, soon withdrawn, for his alleged presence in theplant that Saturday-which Rizzardi, incidentally, inwork, in which event an appropriate form would be sent to the insurancecompany."Henderson canceled each date on his calendar with a uniform scrawlJanuary 16 bore the uniform scrawl in green plus a large black"X" which,so far as appears from the record,was unique 146DECISIONS OFNATIONALLABOR RELATIONS BOARDanother connection denied. I found David Hendersonunconvincing and have not credited his testimony.Ihave appraised Collins' testimony in the light of the factthat he was the most important figure among the employeesinbringing the UAW to the plant and therefore aninterested witness. His testimony as to the date he receivedthe check was forthright and convincing, and I find that theincident occurred on Friday, January 15.9 I have alsocredited his version of the conversation over Rizzardi's.The timing of the bulletin a few hours after the leafletdistribution is striking It is especially striking in view of thefact that the bulletins normally were issued on or after the20th day of the month. Moreover, Rizzardi had to keep hissecretary at work overtime in order to issue the bulletin thatday.There is no possible basis for inferring that theleafleters chose January 14 for their work because theyknew that the bulletin was to appear. On the other hand, assix strange union officials distributed the leaflets for almostan hour at the plant gates, covenng all entrances on threedifferent streets, therewas much opportunity for thevarious members of management to see what was going on.In addition, the record establishes that many employeeswere not averse to discussing unionization with manage-ment;it seemsprobable that some employees on the secondshiftwould have mentioned the distribution to theirsuperiorsRizzardi's discredited testimony that he firstlearned of the leafleting and of the UAW's participation onJanuary 16 and February 12, respectively, his discrediteddenial that on January 15 he had Collins brought to him tohear the Company's view on the Union and to solicit hiscooperation, and David Henderson's discredited attempt atcorroboration show a reluctance on Respondent's part todisclose the actual time and circumstances when Rizzardilearned of the union activity. On the basis of all the facts setforth in this paragraph, I have inferred that Rizzardi knewabout the leaflet distribution when he made his decision toissue the bulletin on January 14. I find that Respondent didnot issuethe bulletin in the regular course and would nothave issued it at that time but for the Union's organization-alcampaign. I further find that Respondent issued thebulletinfor the specific purpose of dissuading theemployees from responding favorably to the Union'sorganizational campaignF.Concluding Findings1.The threat to close the plantRespondent's policy was to condition its employees byconstantly holding before them the specter of its going outof business, whether because of competition, inadequateprices, inefficiency,waste, strikes,orotheradversecircumstances. Of the 14 bulletins in evidence issued beforeJanuary 14, at least 12 contained reference to plant closingsor to the question of whether Respondent would continueto operate the Sandusky plant. The criterion it usuallymentioned for its continuing in business was not ability tomeet costs, but profit or return on investment. Employers9At one point during cross-examination Collins testified that hereceived the check on its date, at another point he said that hisconversation with Rizzardi was the (lay after he received the check Left tohimself to recount what had happened, he testified that he did notare, of course, in business for profit. However, profit andreturn on investment are relative terms, and by emphasiz-ing that factor Respondent emphasized that the possiblediscontinuance of business it was warning the employeesabout would be of its own choice. As Respondent had closeto 500 employees, and the population of Sandusky was only2,400, and as little other work was available, the employeeswere especially sensitive to such conditioning. The SupremeCourt said, inThe Sinclair Company v. N. L. R. B. (N.L.R.B.v. GisselPacking Co.),395 U.S. 575, 617:And any balancing of those rights must take intoaccount the economic dependence of the employees ontheir employers, and the necessary tendency of theformer, because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear.While the warnings of plant closing in most bulletins wereindirect and only occasionally tied to strikes, when Rizzardiwas confronted with the task of opposing a UAW drive, heheld back little. The bulletin he rushed to issue on January14 contained a stronger than usual dose of references toplant closings and Respondent's continuing in business. Inorder to point out to newer employees "the fate of others,"it listed a dozen firms that were engaged in long strikes orhad been closed, adding, "Those are the reasons I ampessimistic over our chances to survive in Michigan." Thebulletin stated: "He has granted this wage increaseknowing it could wipe out any return on investment herefor a long time. If even greater financial demands are madeby any group there wouldn't be any escape from closing toavoid financial failure. There must be a profit to stay inbusiness." Rizzardi explained his use of the term "financialdemands" as follows:Financial demands to me are many of the company'staxes, quality control, depreciation, demand for expan-sion of capital-demands for new equipment;"and he stated that it differed from a "union demand." I donot credit this testimony. I find that the reference to"financialdemands . . . made by any group" wouldreasonably be read by the employees, and was intended byRizzardi, to mean wage and fringe-benefit demands whichmight be made by the UAW and the employees supportingthat organization. In this manner Rizzardi explicitly tiedthe threatened plant closing to the possibility that theemployees might choose to bargain collectively and to theirselection of the UAW as their representative for thatpurpose. Finally, to bnng home to the employees that theshutting off of "any escape from closing" was a matter ofRespondent's choice, the bulletin stated: "Some employeesand the majonty stockholders do not necessanly need YaleRubber."I find that Respondent threatened to close its plant andterminate its operation if the employees decided to bargaincollectively, or designated the UAW as their representativefor such purpose, or if they continued their organizationalefforts. I further find that Respondent thereby violatedSection 8(a)(I) of the Act.remember the date as such, but only that it was the day after the date onthe checkHe further testified that there was only one meeting withRizzardi YALE RUBBER MFG. CO.2The wage increaseRespondent's claim that it had a policy of granting wageincreases annually is true, but only in a limited sense. Whilethere had been one increase each year since 1967, the firsttwo in September and the latter two in July, and in someinstancesRespondent referred to them in the bulletins as"annual" wage increases, there was no policy or practice asto the amount of increase. The first three increases were 10cents each. As to the fourth, one was promised in theDecember 1969 bulletin but the amount was reserved forfuturedecision.The 17 cents decided on was notannounced until issuanceof the June 26, 1970, bulletin,which also stated: "These increases were based uponourpromise to the Directors that we would make enoughimprovements and cost ravings to keep this package cost of$24,000.00 permonthfrom destroying the Company . .The January 14, 1971, bulletin made the contingent natureof the wage-increasepolicy especiallyclear,stating: "RussHenderson has permitted meto confirm and announce theannualwage increase for July promisedtwo years ago. AtChristmas time a possible Railroad and Chrysler strike,now unlikely, prevented a commitment." At least as to theamount of increase and as to definitive commitment,Respondent's claim that it had a policy of announcing wageincreases around the end of the year to be effective thefollowing July is not borne out by credible evidence. Theevidence shows, rather, that the important question of theamount of increase was reserved for future determinationand that before such determination there was no commit-ment by Respondent With the employees thus warned thatthe amount, if not even the fact, of future wage increaseswould depend on Respondent's future decision, Respon-dent met the UAW's organizational drive with a stick andcarrot. It chose that day, well in advance of the effectivedate and well in advance of the season when it hadannounced the amount of the 1970 increase, to commititself to a 20-cent increase and at the same time threatenedto close the plant if the employees sought to bargaincollectively. I find that Respondent did not select that timeto commit itself to a wage increase and to announce itsamount for business reasons or in accordance with itsnormal practice but did so for the specific purpose ofdissuading the employees from seeking the benefits ofcollective bargaining. I further find that by granting and byannouncing the increase in the January 14 bulletinRespondent violated Section 8(a)(1) of the Act. SeeGoldblatt Bros, Inc.,174 NLRB No 114.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEI find that the activities of Respondent set forth above insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.is In the event no exceptions are filed as provided by Section 10246 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inV. THE REMEDY147In order to effectuate the policies of the Act, I find that itisnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like orrelated invasions of the employees' Section 7 rights and totake certain affirmative action.Upon the basis of the foregoing findings of fact and onthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Yale Rubber Manufacturing Company,is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW) isa labor organization within the meaning of Section 2(5) ofthe Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 10ORDERRespondent, Yale Rubber Manufacturing Company, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Threatening its employees that it would close its plantor terminate its operations if the employees decided tobargain collectively, or if they designated the UAW forsuch purpose, or if they continued their organizationalefforts, or if they engaged in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection.(b)Announcing, granting, or committing itself to wageincreases or other employee benefits at times chosen byRespondent for the purpose of dissuading its employeesfrom joining, aiding, orassistingthe UAW, or of dissuadingthem from designating the UAW as their representative forthe purposes of collective bargaining.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteedunder Section 7 of the National LaborRelations Act, as amended.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its office and place of business in Sandusky,Section 102 48 of the Rules and Regulations, automatically become thefindings, conclusions,decision,and order of the Board,and all objectionsthereto shall be deemed waived for all purposes 148DECISIONSOF NATIONALLABOR RELATIONS BOARDMichigan, copies of the notice attached hereto marked"Appendix." i i Copies of the notice, on forms provided bythe Regional Director for Region 7 shall, after being signedby a representative of Respondent, be posted immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify said Regional Director for Region 7, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.i211In the event that the Board's Order is enforced by a Judgment of the12 In the event that this recommended Order is adopted by the BoardUnited States Court of Appeals,the words in the notice reading "Posted byafter exceptions have been filed, this provision shall be modified to read.Order of the National Labor Relations Board" shall be changed to read"Notify said Regional Director for Region 7, in writing, within 20 days"Posted Pursuant to a Judgment of the United States Court of Appealsfrom the date of this Order, what steps Respondent has taken to complyEnforcing an Order of the National Labor Relations Board "herewith "